Case 5:19-cv-01273-JLS Document9 Filed 07/29/19 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF PENNSYLVANIA

 

MARIAM SUCCAR CIVIL ACTION
Plaintiff, ;
NO. 5:19-cy-01273-JLS

Vv.
JURY TRIAL DEMANDED

WALMART INC. fik/a WAL-MART STORES,
INC, and WAL-MART STORES EAST, LP
Defendants.

 

STIPULATION OF DISMISSAL PURSUANT TO F.R.C.P. 44
Plaintiff, Mariam Succar, and Defendant, Walmart Inc. f/lc/e Wal-Mart Stores, Inc. and
Wal-Mart Stores East, LP, (collectively referred to as “the Parties”), by and through the Parties’
respective undersigned counsel, hereby stipulate and agree that the above-captioned matter

should be hereby DISMISSED WITH PREJUDICE AND WITHOUT FEES OR COSTS

pursuant to F.R.C.P. Rule 41(a)(1)(A)Gd).

SO STIPULATED.

Respectfully submitted,

KITAY LAW OFFICES

f
William Mansour, Esquire
Attorneys for Defendants Attorneys for Plaintiff

Dated: 1A | Dated: Olo-13- 19

 

 
